Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on 04/08/2021.  Claims 1, 3-4, and 17-18 have been amended; claims, 6-7, cancelled. No claim has been newly added.  Accordingly, claims 1-5 and 8-20 are pending in the application and under consideration on the merit. 

Withdrawn Claim Objection
The objection of claim 6, which is cancelled, is hereby withdrawn in view of amendments dated 04/08/21.

Withdrawn Claim Rejection under 35 U.S.C. 112(d)  
The rejection of claims 3-4 under 35 U.S.C. 112(d) is hereby withdrawn in view of amendments dated 04/08/21.

Withdrawn Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection claims 1-5 and 8-20 based on a judicially created doctrine grounded over claims 1-20 of copending Application No. 16/497,529 (US’529) in view the terminal disclaimers filed on 04/08/2021.  The terminal disclaimers disclaim the terminal portion of any patent granted on this application which would extend beyond the 

Applicant’s arguments filed 04/08/2021 have been fully considered (see detail in response section), but they are not found persuasive. The present rejection is maintained from the office action dated 01/19/2021, but has been modified to address Applicant's amended claims of 04/08/2021. 

Claim Rejection under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (“Fernandes”, WO 2015024078 A1, published February 26, 2015, of record) and Samain et al (“Samain”, US 6039933 A, issued July 8, 2003).
The claimed subject matter embraces a cosmetic process for caring and/or conditioning hair comprising:
(i)    a step of mixing at least:
-    a first composition comprising one or more non-amino oxyethylenated silicones, one or more cationic surfactants, and less than 10% by weight of water relative to the total weight of the first composition, and
-    a second composition comprising water and one or more polyols, so as to obtain a final cosmetic composition, and then
(ii)    a step of applying the final cosmetic composition to the hair.
mixing - a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants; and - a second cosmetic composition, advantageously aqueous, so as to obtain a final cosmetic composition; (ii) then a step of applying said final cosmetic composition to the keratin substances (claim 1 of Fernandes, read on the two-step process in the instant claim 1 and the weight% of water in the instant claims 1 and 2).  Fernandes also teaches that the first cosmetic composition comprises one or more multiblock poly-oxyalkylenated amino silicones, etc. (claim 4 of Fernandes, read on the limitation of poly-oxyalkylenated silicones in the instant claims 1, 3-4, and 16); the said first composition may advantageously comprise one or more organic solvents chosen from C1-C6 aliphatic or aromatic mono-alcohols, C2-C8 polyols including propane-1,2-diol, (propylene glycol), dipropylene glycol and mixtures thereof in an  amount between 20% and 95% by weight, relative to the total weight of the composition (the 3rd and 4th paragraph on page 26, read on the limitations of polyols in the instant claim 1 and the species of diol in the instant claim 16); the first cosmetic composition comprises one or more cationic surfactants chosen from: quaternary ammonium salts having formula (la) or imidazoline quaternary ammonium salts having formula (Ib) (structures in claim 21 of Fernandes are below).                                              
    PNG
    media_image1.png
    70
    136
    media_image1.png
    Greyscale
  (1a); and 
    PNG
    media_image2.png
    97
    349
    media_image2.png
    Greyscale
(the same structures as formula VI and VII in instant claims 1 and 17); in 1a the groups R8 to R11 may be identical or different, represent a linear or branched aliphatic group containing from 1 to 30 quaternary ammonium salts in the instant claims 1 and 17), cetyltrimethylammonium chloride is one of the preferred quaternary ammonium salts of formula (la) (lines 2-5 on page 14, read on the limitations of cationic surfactants in the instant claim 8).  Fernandes further teaches that said first composition comprises said amino silicone(s), preferably, amino silicones are chosen from multiblock polyoxyalkylenated amino silicones in an amount ranging from 0.01% to 10% by weight, relative to the total weight of the composition (lines 23-28 on page 26, falling within or encompassing the range of silicones in the instant claim 5, 9, and 19-20).  Additionally, Fernandes teaches that the first composition is mixed with the second composition, in a weight ratio first composition/second composition vary from 0.2 to 5 (claim 17 of Fernandes, read on the limitation of ratio in the instant claim 13) and the mixing step is conducted just prior to the application step (claim 18 of Fernandes, read on the limitation of the instant claim 14).  Furthermore, Fernandes teaches a kit comprising: a first cosmetic composition, and a second cosmetic composition, advantageously aqueous, that comprises 15% or more by weight of water relative to the total weight of said second composition (claim 21 of Fernandes, read on the limitation of kit and water in the instant claim 15).  
Fernandes teaches the compositions containing poly-oxyalkylenated amino silicone, cationic surfactants, and polyols. The only difference is that Fernandes does not expressly teach the oxyethylenated non-amino silicones as claimed.  These deficiencies are cured by Samain.   
Samain is directed to cosmetic compositions and a method for cosmetically treating keratin fibres including hair (abstract).  Samain teaches that the oxyalkylenated silicone are chosen from compounds of general formulae (VII), (VIII), (IX), (X) and (XI) (col. 13, read on the limitations non-amino oxyethylenated silicones in the instant claims 1, 3-4, and 16-17): 

    PNG
    media_image3.png
    146
    252
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    143
    250
    media_image4.png
    Greyscale
, where: R1 is identical or different, represents a linear or branched C1 -C30 alkyl or phenyl radical (the same R1 as in the instant claims 3-4 and 17-18), R2 represents a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5 or a radical –Cc1H2c1-O-(C4H8O)a-R5; …
    PNG
    media_image5.png
    75
    240
    media_image5.png
    Greyscale
(col. 14, read on the compounds of general formulae (I), (II), (III), (IV) in the instant claims 3-4 and 16-17).  Samain also teaches that the oxyalkylenated silicone can also be chosen from silicones of following formula (XI): 
    PNG
    media_image6.png
    30
    363
    media_image6.png
    Greyscale
 (col.14 lines 59-67 to col.15 lines 1-10, read on the compounds of formula (V) in the instant claims 3-4 and 16-17).  Samain also teaches that the oxyalkylenated silicone or silicones can be present in the compositions in proportions of between 0.01 and 10% by weight with respect to the total weight of the composition (lines 25-28 of col. 16, encompassing the weight% in the instant claim 2).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the oxyalkylenated silicones taught by Samain as the particular silicones to be incorporated into the composition of Fernandes.  A person of ordinary skill would have been motived to do so to improve the stability of the cosmetic composition.  The combination of the teachings of Fernandes and Samain would have been no more than combining prior art elements according to known methods to yield predictable results, or a 
The difference between the compositions of Fernandes and those of claimed is where the polyols located: the polyols (as solvent) are in the first composition of Fernandes, while the polyols are in the 2nd aqueous composition of the claimed process.  It is noted that the 1st and 2nd compositions are combined to form a final composition prior to applying final composition to hair.  Thus, it is inconsequential where the polyols are located prior to the final composition formed unless there is evidence showing otherwise.  Additionally, Fernandes teaches that said second composition may thereby comprise one or more cationic polymers, one or more silicones, one or more hydrophilic organic solvents.  Thus, it is reasonable to believe that there would have been a reasonable expectation that a polyols in 2nd composition could be successfully prepared and used in a process for treating keratin fibres.  
Regarding the specific percentage in claims 5, 9, 11, and 18-20, MPEP 2144.05 IIA indicates that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  
Regarding the color of opaque in claim 16, it is considered inherent property because no specific coloring agent(s) required by the claim. According to MPEP 2112.02 (1I): "Products of In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, the products of combining the teachings of Fernandes and Samain would have the identical chemical composition.  Thus, the composition is necessarily opaque in color. In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Response to arguments 
Applicant’s arguments filed 04/08/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that Fernandes does not teach how to provide a cosmetic composition comprising a combination of incompatible ingredients.  The Declaration under 37 C.F.R, § 1,132 from Chantal Jouy and tests demonstrate unexpected results for the specific non-oxypropylenated oxyethylenated silicone of the said first composition.  Samain does not teach the specific use of non-amino oxyethylenated silicones in a base composition in order to prepare a personalized ready-to-use hair composition, which may comprise a combination of incompatible ingredients. 
 Applicant also argues that all evidence must be considered in evaluating the non-obviousness of the invention.  Applicant is not required to provide data for every embodiment that falls with the scope of a claims. Also, please see Ex parte Treacy et al., Appeal 2011-008520, in USSN 11/931,434 (non-precedential); Conjuchem, LLC v. Amylin Pharmaceuticals, Inc., Appeal 
Applicant contested that “Applicant never stated that the composition applied according to claim 1 should not include other silicones other than the non-amino oxyethylenated silicones of the first composition. Accordingly, the presence of the amodimethicone in composition B of the additional data previously filed with the Declaration, is commensurate with the claimed process.”
In response, it is believed that all evidence and arguments have been fully considered.  Applicant should specifically and particularly pointed any deficiency. 
The argument based upon declaration under 37 CFR 1.132 filed 11/09/2020 by Chantal Jouy have been fully considered and it is insufficient to overcome the rejection for the reason set forth below.
1. The scope of declaration is not commensurate with that of claimed.
Claim 1, as written, requires one or more non-amino oxyethylenated silicones in the first composition, water and one or more polyols in the second composition, one or more quaternary ammonium salt in the composition.  Based on the specification, the term "polyol" or sugar alcohol means the following ([0170] is reproduced below for clarity).  The term polyol broadly embraces from ethylene diol, propylene diol (the diol in declaration) to polyether polyols (the structure on the left), polyester polyols (the structure in the middle), and Pentaerythritol (the structure on the right) shown below.

    PNG
    media_image7.png
    88
    283
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    98
    303
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    86
    224
    media_image9.png
    Greyscale

diol ) is a viscous, colorless liquid while pentaerythritol is a white solid; Soluble in methanol, ethanol, glycerol, ethylene glycol, formamide; insoluble in acetone, benzene, paraffin, ether, CCl4. 
[0170] For the purposes of the present invention, the term "polyol" means an organic compound constituted of a hydrocarbon-based chain optionally interrupted with one or more oxygen atoms and bearing at least two free hydroxyl groups (--OH) borne by different carbon atoms, this compound possibly being cyclic or acyclic, linear or branched, and saturated or unsaturated. 
Applicant is reminded that the claimed cosmetic process is a combination of compositions; only one species of non-amino oxyethylenated silicone with one species of polyol (propylene glycol) is tested. The scope tested is not a sufficient representation of the entire invention  The arguments and declaration need to be considered as whole.  As indicated previously, only one species of non-amino oxyethylenated silicone, 14OE, is tested with one specific diol (propylene glycol) and two specific quaternary ammonium salts, behenyltrimethyl ammonium methosulfate (synonym docosyltrimethyl ammonium methyl sulphate) and Cetyltrimethyl ammonium chloride.  Again, as written, the one or more polyol in claim 1 can be any polyols and the one or more quaternary ammonium salts in claim 1 can be any quaternary ammonium salt of formula (VI) and (IX).  According to MPEP 716.02(d), the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980.  Since only one species is tested, there is no adequate basis for one of ordinary skilled in the art reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.  
2. The arguments based upon case 11/931,434 is no persuasive because the synergistic effect is demonstrated with six different GABA antagonist compounds in combination of neuronal Ex parte Treacy et al. is not sufficient to overcome the rejection of record. 
For at least the above reasons the invention, as a whole, is prima facie obvious over the cited reference. 

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617